UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-1851



In Re: GRAND RIDGE CORPORATION, successor to
Enterprize Park Corporation,

                                                            Debtor.



HENRY T. OGLE,

                                                          Appellant,

            versus


CHW, LLC,

                                                Creditor - Appellee,


CHRYSLER FINANCIAL; DAIMLERCHRYSLER SERVICES
NORTH AMERICA L.L.C.; FORD MOTOR CREDIT
COMPANY; AMERICAN EXPRESS CENTURION BANK; CIT
GROUP/Equipment Financing, Incorporated; THE
CINCINNATI INSURANCE COMPANY,

                                                          Creditors,

            and


UNITED STATES TRUSTEE,

                                                  Party in Interest.
Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-160)


Submitted:   December 31, 2002         Decided:   January 13, 2003


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry T. Ogle, Appellant Pro Se.    David G. Gray, Jr., WESTALL,
GRAY, CONNOLLY & DAVIS, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Henry    T.    Ogle   appeals     from    the    district   court’s      order

dismissing his appeal from the bankruptcy court’s order lifting the

automatic stay in the underlying bankruptcy proceeding and allowing

a foreclosure to proceed.       Ogle, an attorney, is not a creditor of

the bankruptcy estate as he has never filed a proof of claim and

the time for doing so has expired.            Moreover, the bankruptcy court

denied    Ogle   permission    to     appear    and    represent   Grand      Ridge

Corporation,       and   sanctioned    him     for    attempting   to    do    so.

Therefore, we find that Ogle lacks standing to pursue this appeal

and, accordingly, grant the Appellee’s motion to dismiss the

appeal.   See Nationwide Mut. Fire Ins. Co. v. Eason, 736 F.2d 130,

34 (4th Cir. 1984) (challenge to bankruptcy court's disposition

must be made by those with requisite stake in the outcome).                     We

deny the Appellee’s motion for sanctions and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                        DISMISSED




                                        3